Citation Nr: 0937937	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether the reduction in disability evaluation for 
service-connected residuals of stress fracture of the right 
knee from 20 percent to 10 percent, effective April 1, 2007, 
was proper. 

2.  Whether the reduction in disability evaluation for 
service-connected residuals of stress facture of the left 
knee from 20 percent to 10 percent, effective April 1, 2007, 
was proper. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2009, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1. A January 2007 rating decision reduced the separate 
evaluations for the Veteran's service-connected residuals of 
a stress fracture of the right and left knee to 10 percent 
disabling, effective from April 1, 2007.

2.  At the time of the January 2007 rating decision, the 20 
percent evaluations for the Veteran's service-connected 
residuals of a stress fracture of the bilateral knees had 
been in effect for more than five years.

3.  The VA examination upon which the reductions were founded 
was not full and complete, and thus provided an inadequate 
basis for a reduction.




CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's 
service-connected residuals of a stress fracture of the right 
knee to 10 percent was not proper, and the 20 percent 
disability rating is restored from April 1, 2007.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.71a, Diagnostic Codes 5299-5284 (2008).

2.  The reduction of the disability rating for the Veteran's 
service-connected residuals of a stress fracture of the left 
knee to 10 percent was not proper, and the 20 percent 
disability rating is restored from April 1, 2007.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.71a, Diagnostic Codes 5299-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board's decision to restore the 
20 percent evaluations for service-connected residuals of a 
stress fracture of the bilateral knees, effective April 1, 
2007, is a full grant of the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Restoration of Disability Rating 

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2008).

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a rating decision in 
October 2006.  The reduction was then assigned in a January 
2007 rating decision, effective April 1, 2007.  Thus, the 
notice requirements for a reduction of a disability 
evaluation have been met.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  These considerations 
apply to ratings that have continued for long periods at the 
same level (five years or more), and not to disabilities that 
have not become stabilized and are likely to improve.  In 
this case, the 20 percent disability rating for both knees 
were in effect since July 20, 2001, over five years before 
the reduction took effect.  Thus, various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, apply in this case.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction.  See Brown v. Brown, 5 
Vet. App. 413, 417-18 (1995).  These provisions prohibit a 
reduction on the basis of a single examination.  Id.

VA regulation 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, VA 
regulation 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Id. at 421. 

Prior to the reduction, a VA examination was performed in 
September 2006.  Based on the findings at this examination 
and a review of the Veteran's medical records, the RO 
determined that some improvement had occurred in the 
Veteran's residuals of a stress fracture in both knees.  The 
Board observes that in this case the reductions of the 
Veteran's disability ratings were based on one examination.  
The September 2006 examination revealed that the Veteran had 
normal flexion to 140 degrees and normal extension to zero 
degrees in both knees.  He also determined that the Veteran's 
joint function in both knees was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Although decreased symptomatology was 
shown on the day of the examination, the Board notes that 
fluctuations of the disability do not necessarily reflect 
sustained improvement.  The Veteran testified during the 
Board hearing that his knees are more symptomatic than at the 
time the RO rated his knees as 20 percent disabling.  He 
reported that he cannot actually stand for more than a few 
minutes without noticeable pain and he cannot dully support 
his weight on both knees after walking for more than ten 
minutes without the help of a cane.  The Veteran also used a 
cane at the hearing and testified that he had been using the 
cane for two or three years.  Thus, the Board is unable to 
conclude that the preponderance of the evidence supports a 
finding of improvement in the severity of the Veteran's 
disability.

Furthermore, the Board has determined that the examination 
that the RO relied upon to reduce the rating was inadequate.  
The examiner noted that the Veteran reported that he had 
weakness, stiffness, swelling of knees and pain in the knees 
are constant, squeezing, aching, burning and sharp.  However, 
the examiner did not discuss the affect of the Veteran's 
bilateral knee disability had on his ability to function 
under the ordinary conditions of life and work.  In addition, 
it appears that the examiner did not review the Veteran's 
claims file.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), 
the Court restored a rating and remanded the case, in part, 
because the VA medical examiner did not review the claims 
folder prior to the examination.  The Court noted that the 
failure to review the record rendered the examination 
inadequate because the disability was not viewed in relation 
to its history, citing 38 C.F.R. § 4.1.  Thus, this 
examination may not be deemed full and complete as required 
by 38 C.F.R. § 3.344.

Based on the foregoing, the Board finds that the regulatory 
requirements for reduction of a disability evaluation have 
not been met, and as a result, a preponderance of the 
evidence is not in favor of the reduction.  Accordingly the 
reduction from 20 percent to 10 percent for the Veteran's 
service-connected residuals of a stress fracture of the right 
and left knee were not proper and the 20 percent disability 
evaluations are to be restored, effective April 1, 2007.





	(CONTINUED ON NEXT PAGE)



ORDER

1.  The reduction in disability evaluation for service-
connected residuals of a stress factor of the right knee from 
20 percent to 10 percent being improper, the 20 percent 
disability evaluation is restored, effective April 1, 2007.

2.  The reduction in disability evaluation for service-
connected residuals of a stress factor of the left knee from 
20 percent to 10 percent being improper, the 20 percent 
disability evaluation is restored, effective April 1, 2007.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


